Citation Nr: 9913313	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  94-00 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for a chronic back 
disability, hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from June 1972 to September 
1975.  He also had documented subsequent service with the 
Missouri Army National Guard which included periods of 
training duty between 1980 and 1992.  This is an appeal from 
a December 1992 rating action by the Department of Veterans 
Affairs (VA) Regional Office, St. Louis, Missouri, denying 
entitlement to service connection for a chronic back 
disability, hearing loss and tinnitus.  The case was 
initially before the Board of Veterans' Appeals (Board) in 
February 1996 when it was remanded for further action.  The 
case was again before the Board in October 1997 when it was 
again remanded for further action.  The case is now before 
the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office to the extent possible.  

2.  When the veteran was examined for entry into service in 
November 1971 mild back pain with poor posture was noted.  On 
physical examination for separation from active service 
clinical evaluation of the spine was normal.  

3.  The veteran's service medical records reflect that he 
injured his back while on training duty, in July 1984 and 
February 1986.  On service department examination in February 
1989 clinical evaluation of the spine was normal.  

4.  When the veteran was examined by the VA in May 1996 
lumbosacral strain was diagnosed.  

5.  The injuries to the veteran's back during his periods of 
training duty were acute and transitory in nature and 
resolved.  The evidence does not establish that the veteran's 
current lumbosacral strain is related to the inservice back 
injuries.  

6.  A hearing loss of the right ear was not demonstrated 
during military service or on the May 1996 VA audiological 
examination.  A left ear hearing loss was shown on the May 
1996 audiological examination.  Tinnitus was diagnosed on a 
May 1996 VA ear examination.

7.  The veteran's left ear hearing loss and tinnitus are a 
result of acoustic trauma sustained in service.  


CONCLUSIONS OF LAW

1.  The veteran's current low back condition was not incurred 
in or aggravated during his military service.  38 U.S.C.A. 
§§ 101(24), 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.6(a), 3.303(b) (1998).  

2.  The veteran does not have hearing loss of the right ear 
that was incurred in or aggravated during service.  
38 U.S.C.A. §§ 101(24), 1110, 1131, 5107; 38 C.F.R. 
§§ 3.6(a), 3.385.  

3.  The veteran's left ear hearing loss and tinnitus were 
incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(24), 1110, 1131, 5107; 38 C.F.R. §§ 3.6(a), 3.385.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); effective on and after September 1, 1989.  That 
is, the Board finds that he has presented claims which are 
plausible.  The Board is also satisfied that all relevant 
facts regarding the claims have been properly developed to 
the extent possible.  In this regard, pursuant to the remand 
by the Board the veteran was afforded VA orthopedic, ear and 
audiological examinations.  In addition, the State National 
Guard office was contacted and submitted a report regarding 
the inclusive dates of the veteran's period of training duty.  
The veteran was scheduled for an MRI of the spine in June 
1996 but did not report for that study.  He was scheduled for 
a VA orthopedic examination and MRI examination in October 
1996 but failed to report for the examinations.  The veteran 
did not furnish any explanation for his failure to report.  
Pursuant to the October 1997 Board remand the regional office 
again contacted the State National Guard and obtained 
additional National Guard personnel records as well as copies 
of National Guard medical records that were previously of 
record.  Since the additional information was not deemed 
significant, the veteran was not contacted for the purpose of 
determining whether he was willing to report for a VA 
orthopedic examination and an MRI of the lumbar spine.  
Further development in this case is not considered to be 
warranted and the Board will base its decision on the 
evidence of record.  

I.  The Claim for Service Connection for a Chronic
Low Back Disability.

The veteran's service medical records pertaining to his 
period of active military service reflect that, when he was 
examined for entry into service in November 1971, he reported 
having or having had recurrent back pain.  Mild back pain 
with poor posture that was not considered disqualifying for 
active service was reported by the examiner.  When the 
veteran was examined for separation from active service in 
August 1975 he indicated that he did not have or had never 
had recurrent back pain.  Clinical evaluation of the spine 
was reported to be normal on the medical examination.  

When the veteran was afforded a physical examination in May 
1984 by the service department his complaints included 
recurrent back pain.  Clinical evaluation of the spine was 
reported to be normal.  

A statement of medical examination and duty status, dated in 
July 1984, reflects that on July 8, 1984, the veteran injured 
his back while lifting a sack of canvas.  It was indicated 
that he was performing his routine military duties.  On 
February 28, 1986, it was indicated that the veteran had 
fallen over a rock and strained his back.  The injury was 
reported to be in the line of duty.  An assessment was made 
of mild right sacroiliac strain.  In August 1987 while being 
treated for heat exhaustion the veteran reported a backache.  
On a February 1989 physical examination clinical evaluation 
of the spine was reported to be normal.  

The veteran's initial claim for VA disability benefits was 
submitted in September 1992.  He reported sustaining a back 
injury in 1985 or 1986.  

VA outpatient treatment records reflect that the veteran was 
seen on a number of occasions from 1990 to 1992 for various 
conditions, primarily gastrointestinal disorders.  

The veteran was afforded a VA orthopedic examination in May 
1996.  He stated that he had injured his lower back when 
moving a tent in service in 1985.  He related that he had 
been given no treatment except aspirin.  He stated that he 
had had pain ever since. 

On examination the veteran had some muscle spasm in the 
lumbar spine.  He also had some limitation of motion of the 
lumbar spine.  He could straight leg raise to 70 degrees 
bilaterally but that caused some pain in the lumbar spine.  
The diagnosis was remote lumbosacral strain, still moderately 
symptomatic.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service, where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Active military service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled from a disease or injury incurred in 
line of duty and any period of inactive duty training during 
which the individual concerned was disabled from an injury 
incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  

The veteran's service medical records reflect that, when he 
was examined for entry into active service in November 1971 
he reported on a medical history form that he had or had had 
recurrent back pain.  Mild back pain with poor posture was 
reported by the examiner.  The remainder of the veteran's 
service medical records pertaining to his period of active 
service, including the report of his physical examination for 
separation from active service in August 1975 reflect no 
complaints or findings regarding a back condition.  Clinical 
evaluation of the spine was reported to be normal on the 
medical examination report.  Thus, there was no increase in 
severity of the preexisting low back condition during the 
veteran's active service and service connection for a low 
back condition could not be established on the basis of 
aggravation of a preexisting disability.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b).  

The veteran's service medical records pertaining to his 
periods of National Guard service reflect that he sustained 
injuries to his back in July 1984 and again in February 1986.  
In August 1987 while being treated for heat exhaustion, the 
veteran reported having a backache.  However, when he was 
examined by the service department in February 1989 clinical 
evaluation of the spine was reported to be normal.  The 
veteran's initial claim for service connection for a low back 
disability was not submitted until September 1992, several 
years following the back injuries during training duty and a 
low back disability, diagnosed as lumbosacral strain, was not 
medically demonstrated until the May 1996 VA orthopedic 
examination.  As indicated previously, the veteran failed to 
report for scheduled MRI's of the spine and a VA orthopedic 
examination in 1996 which were for the purpose of determining 
the etiology of his current low back condition.  

In the Board's judgment, the evidence is insufficient to 
establish that the veteran's current low back disability is a 
result of the injuries sustained during training duty in 1984 
and 1986.  Instead, the evidence indicates that the 1984 and 
1986 injuries represented acute and transitory disorders that 
resolved with treatment, leaving no residual disability and 
bearing no relationship to the veteran's current low back 
condition.  Accordingly, under the circumstances, a basis for 
a grant of service connection for the veteran's current low 
back disability has not been established.  38 U.S.C.A. 
§§ 101(24), 1110, 1131; 38 C.F.R. §§ 3.6(a), 3.303(b).  

II.  The Claims for Service Connection for Hearing Loss and 
Tinnitus.

The veteran's service medical records pertaining to his 
active service reflect that, when he was examined for 
separation from service in August 1975 it was reported that 
his ears would "pop" while swallowing.  An audiometric 
examination showed his hearing to be normal.  He was again 
seen later in August and September 1995 with complaints 
including popping of his ears.  The examination in September 
1975 was reported to be normal.  

When the veteran was afforded a physical examination by the 
service department in May 1984 an audiometric examination 
again showed his hearing to be normal.  On the February 1989 
physical examination an audiometric examination was also 
reported to be within normal limits.  

The veteran was afforded a VA audiological examination in May 
1996.  Pure tone thresholds for both ears were normal as was 
the speech recognition score for the right ear.  However, the 
speech recognition score for the left ear was 92% which 
constitutes impaired hearing for VA purposes.  38 
C.F.R.§ 3.385.
 
The veteran was also afforded a VA ear examination in May 
1996.  He reported a hearing loss and constant ringing in his 
ears.  Various findings were recorded on physical 
examination.  It was indicated that there was no evidence of 
any active ear disease.  Tinnitus was diagnosed. 

As noted above, the May 1996 VA audiological examination did 
not disclose the current presence of a hearing loss involving 
the veteran's right ear.  Thus, there is no basis for a grant 
of service connection for the claimed disorder involving that 
ear.  38 U.S.C.A. §§ 101(24), 1110, 1131; 38 C.F.R. § 3.6(a).  
However, the May 1966 audiological examination did reflect a 
hearing loss involving the left ear. Further on the May 1996 
VA ear examination, tinnitus was diagnosed by the examiner.  
Since the veteran has maintained that he had acoustic trauma 
during service in 1989 and that he has had tinnitus since 
that time, the Board concludes that service connection for 
the hearing loss of his left ear and tinnitus would be in 
order.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

The Board has carefully reviewed the entire record; however, 
except as to the limited extent discussed above, the Board 
does not find the evidence to be so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. § 5107.  



ORDER

Entitlement to service connection for hearing loss of the 
left ear and tinnitus is established.  To this extent the 
appeal is granted.  

Entitlement to service connection for a chronic back 
disability and hearing loss of the right ear is not 
established.  The appeal is denied to this extent.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals





Error! Not a valid link.

